Citation Nr: 0431671	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-05 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from December 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied appellant's request 
for a rating in excess of 50 percent disabling for his 
service-connected post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  Appellant has a service-connected disability for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  

2.  Current manifestations of appellant's PTSD include 
nightmares on a nightly basis, insomnia, intrusive thoughts, 
hypervigilance, and inability to establish and maintain 
effective workplace, family, and social relationships.  
Appellant has also been diagnosed with depression secondary 
to PTSD.  His Global Assessment of Functioning shows serious 
impairment of social or occupational functioning.   

3.  Current manifestations of appellant's PTSD do not include 
delusions or hallucinations, flashbacks, suicidal or 
homicidal ideation, impaired impulse control, or memory or 
cognitive impairment. 


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, the 
schedular criteria for an initial evaluation of 70 percent 
for PTSD, but not more, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Service connection was granted for a conversion reaction in 
1964.  A 10 percent rating was assigned.  The disorder was 
recharacterized as major depression in 1995 with a 50 percent 
rating assigned.  The disorder more recently has been 
classified as posttraumatic stress disorder with depressive 
features.

A note by a social worker in June 2001 shows appellant was 
concerned about a recent diagnosis of hepatitis-C infection.  
Appellant was noted to have a long psychiatric history of 
depression, PTSD, and sporadic mild-to-heavy alcohol use.  
Appellant denied current substance abuse, suicidal or 
homicidal ideation, or auditory or visual hallucinations, but 
he reported symptoms common to PTSD, such as nightmares, 
paranoia, flashbacks, headaches, and emotional lability.  
Appellant was referred to the VA Psychiatric Clinic for 
updated intake.

A VA Psychiatric Clinic note of October 2001 shows that 
appellant reported for intake and acknowledged a long history 
of depression, possible PTSD, and multiple stressful life 
events post military service.  Appellant stated that he had 
not been compliant with his antidepressant medication.  
Appellant stated that his focus was on obtaining VA benefits 
due to events that occurred in Korea.  Appellant stated that 
he frequently thinks about the three Korean children who were 
burned by the white phosphorus round.  Appellant was referred 
to the substance abuse program but denied that he had a 
problem with drugs or alcohol and declined treatment.  The 
examiner's diagnosis was: major depressive disorder and 
alcohol abuse (Axis I); arthritis (Axis III); 
unemployed/family discord (Axis IV); and, GAF of 55 (Axis V).

A VA Psychiatry Clinic note of November 2001 shows that 
appellant reported that he had recently cut down on his use 
of alcohol.  Appellant complained that he often felt 
depressed and had difficulty sleeping, especially since he 
reduced his consumption of alcohol.  Appellant stated that he 
had feelings of guilt about the ups and downs of life, and 
that he had decreased concentration.  Appellant complained of 
intrusive thoughts about the incident of the burned Korean 
children, including nightmares about the incident, and he 
also reported hypervigilance.  Appellant denied symptoms of 
mania.  On observation, appellant's mood was depressed and 
his affect was full.  His thought process was logical and 
coherent.  Appellant denied suicidal ideation, homicidal 
ideation, or auditory hallucinations.  Appellant was alert 
and oriented, and his insight and judgment were fair.  The 
examiner's diagnosis was as follows: PTSD and depression, 
alcohol abuse, and generalized anxiety disorder (Axis I); 
arthritis (Axis III); unemployed and family discord (Axis 
IV); and, GAF of 55 (Axis V).

Subsequent VA Psychiatry Clinic notes for the period December 
2001 through April 2002 show that appellant and his wife 
received regular counseling for stresses related to family 
and personal issues and for appellant's continued use of 
alcohol.  Appellant consistently cited intrusive memories of 
Korea as a stressor.  Appellant also stated that he received 
psychiatric treatment while in service, although there is no 
record of same in his service medical file.

Appellant filed the instant request for increased rating in 
March 2002.  

Appellant had a VA psychiatric examination in May 2002.  
Appellant complained of current nightly nightmares, and of 
sleep disruption at least three times per night.  Appellant 
stated that he was hyperaroused at all occasions, 
hypervigilant, and pessimistic.  Appellant reported that he 
was easily moved to tears or to rage.   Appellant reported 
intrusive memories of the three burned Korean children, 
exacerbated by the continual emphasis of combat-related new 
footage.  

The VA examiner stated that appellant should have been 
diagnosed with PTSD in October 1995, but that the diagnosis 
was apparently missed due to the inexperience of the examiner 
and the presence of other disorders, especially depression, 
that masked the PTSD symptoms at the time.  The examiner 
stated that appellant's PTSD was responsible for appellant's 
inability to sustain employment, since the PTSD caused 
appellant to be unable to deal with authority figures and to 
be temperamental; appellant ultimately became self-employed 
as a coping mechanism and after several personal crises 
appellant became unable to work at all.  The examiner stated 
that appellant's deteriorating ability to work over the years 
was contributed to substantially by the ongoing PTSD.  

On mental status examination, the examiner stated that 
appellant was far less agitated and activated than he had 
been in October 1995.  Appellant was rigidly and 
perseveringly ruminative about past events, including the 
trauma in Korea.  Appellant had no formal thought disorder.  
Appellant denied suicidal or homicidal ideation and denied 
hallucinations or delusions.  The examiner's diagnosis was: 
PTSD with secondary depressive symptoms, and prolonged grief 
reaction (Axis I), and GAF of 46 (Axis V).  The examiner 
noted that appellant had serious symptoms of both PTSD and 
retained depressive symptoms.

After consideration of the evidence of record discussed 
above, RO issued a rating decision in June 2002 that 
continued an evaluation of 50 percent for PTSD.

VA Psychiatric Clinic notes from July 2002 show that 
appellant reported that his elderly mother had recently died 
and that appellant was having trouble with his sister 
regarding the mother's estate.  Notes from December 2002 show 
that appellant reported continued problems with his siblings 
consequent to the death of his mother; appellant also 
reported depression due the anniversary of his daughter's 
death.         

Appellant had a VA psychiatric examination in November 2003.  
The examiner reviewed appellant's medical record, including 
previous evaluations.  Appellant reported that he has been 
unemployed since the last examination and has not worked 
regularly since his discharge from service.  Appellant has 
current ongoing stresses due to grief over the death of his 
daughter in 1985 and the severe mental illness of his son, 
who currently lives with appellant.  Appellant's wife 
recently left him and appellant is not certain that she will 
return.  Appellant is also distressed about the recent death 
of his dog.  Appellant reported that he has no outside 
interests, no social relationships, and does not associate 
with any friends or family.  Appellant reported that he 
trusts nobody but God, but no longer feels close to the 
church due to loss of faith in life's institutions.  

Appellant reported that his depression has become worse as he 
has gotten older.  Appellant reported that he is depressed 
about his medical problems, including headaches and arthritis 
consequent to the in-service motor vehicle accident.  
Appellant also reported increasing depression about the 
incident of the burned Korean children, which has been 
exacerbated by images of the war in Iraq.  

Appellant's current self-reported manifestations of PTSD 
included nightly nightmares and insomnia, hyperarousal, 
hypervigilance, pessimism, volatile emotions (rages and 
tearfulness), intrusive memories despite his efforts to avoid 
associated stimuli, estrangement from his wife, social 
isolation, loss of interest in social activities, 
deficiencies in attention and concentration, anxiety, and 
feelings of guilt.  On observation, appellant was friendly 
and cooperative, and oriented in all spheres.  There was no 
evidence of hallucinations or delusions.  Appellant was 
coherent and logical and expressed himself appropriately.  
Appellant denied suicidal ideation but acknowledged 
occasional homicidal ideation consequent to his daughter's 
death in 1985.  There was no evidence of memory impairment, 
and appellant denied impairment of impulse control.

The examiner's diagnosis was as follows: PTSD with secondary 
depressive symptoms (Axis I); osteoarthritis, severe 
headaches from sinus injury, and frontal maxillary sinus 
lesion (Axis III); no friends or interests, estrangement of 
wife, and son with chronic mental illness (Axis IV); and, GAF 
of 44 (Axis V).  In summary, the examiner stated that 
appellant's psychological status has deteriorated since his 
initial service connected diagnosis of neurosis dysthymic 
disorder.  The examiner concurred that appellant has PTSD 
consequent to his experiences in Korea, and that appellant 
also has major depressive disorder consequent to events in 
Korea, the death of his daughter, and the mental illness of 
his son.       

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, disability is PTSD, for which a specific diagnostic 
code exists (Diagnostic Code 9411) and no other code would be 
more appropriate.

The General Rating Criteria for a rating of 50 percent (the 
current rating) are as follows: occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The General Rating Formula criteria for a rating of 70 
percent (the next higher rating) are as follows: occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The General Rating Formula criteria for a rating of 100 
percent (the highest rating) are as follows: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The GAF is helpful in determining the appropriate disability 
level under the General Rating Formula for Mental Disorders.  
The GAF records the clinician's judgment of the individual's 
overall level of functioning, with 100 representing a high 
level of functioning and no psychiatric symptoms.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995.  While the GAF 
is not the sole basis for assigning a disability rating, it 
provides a clinical indicator of a patient's functional 
ability.  Also, the language defining the GAF criteria in 
DSM-IV is often identical or at least similar to the language 
defining the criteria in the General Rating Formula.

Applying the rating criteria to appellant's symptoms during 
the pertinent time period, the Board finds that the current 
manifestations of PTSD fall between the criteria for the 
current (50 percent) and higher (70 percent) ratings.  The 
evidence does not show that appellant's judgment, thinking, 
or mood are impaired, but appellant does demonstrate two of 
the specific criteria of a higher rating: difficulty in 
adapting to stressful circumstances and inability to 
establish and maintain effective relationships.  Appellant 
does not manifest any of the other specific criteria for 
higher rating: suicidal ideation, obsessional rituals, speech 
disorder, near-continuous panic or depression affecting the 
ability to function, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

Appellant's GAF scores indicate that his current level of 
actual functioning more closely approximates the higher 
schedular level than the current level.  Appellant's GAF 
score was 50 in October 1995, and 55 in October and November 
2001.  GAF scores between 51 and 60 equate to moderate 
symptoms (e.g., flat and circumstantial speech or occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers); these criteria are very 
similar to the schedular criteria for a 50 percent rating.  
However, appellant's GAF fell to 46 in May 2002 and to 44 in 
November 2003.  GAF scores between 41 and 50 equate to 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job); these criteria are very 
similar to the schedular criteria for a 70 percent rating.  
Therefore, although appellant does not manifest all of the 
criteria listed by the schedule as representative of the 70 
percent rating, the Board is persuaded by the GAF scores that 
the higher rating more accurately approximates appellant's 
actual current functional ability.

The Board has considered whether appellant is entitled to an 
evaluation in excess of 70 percent.  Since appellant meets 
none of the schedular criteria for a rating of 100 percent, 
the Board finds that a rating in excess of 70 percent is not 
appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the higher 
(70 percent) rating.  For this reason, the doctrine of 
reasonable doubt is for application and the higher rating is 
assigned. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization, or 
significant impact on employment during this time period to a 
degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.


ORDER

An increased rating of 70 percent, but not more, for post-
traumatic stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



